Title: From Benjamin Franklin to Vergennes, 18 August 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy, Augt. 18. 1780.
I received the Letter your Excellency did me the honour of writing to me yesterday relating to Mr. Jackson Jones. I knew nothing of him ’till his Appearance here. He has shown me a Letter of Governor Johnston’s by which it appears that Mr. Jones was establish’d in a Trading House of good Credit in West Florida, while Johnston was Governor there; He show’d me also a Bill of Lading for a considerable Quantity of Merchandize which he Shipt lately from London to Florida. These Papers I believed to be genuine, and knowing some of his Friends in America, I advanc’d to him 30. Louis, on his Bill payable at Bourdeaux at 30 Days sight, where he said he could command Money. This Sum was to pay about 15. Louis, a pressing Debt he had contracted at his Lodgings, and to bear the Expences of his Journey to Bourdeaux which he intended immediately I thought, & he then seem’d to think that Sum sufficient. His Staying here and endeavouring to borrow more Money, is what I don’t understand, & do not like. I begin to be a little doubtful of him, and have this Morning written to London to have an immediate Enquiry made whether the Bill he left with me, drawn on a Mr. Goddard of the Plantation Office at Whitehall and accepted by him, is good. It is not payable till the first of December next. I return his Memorial enclosed and am, with the greatest Respect, Sir Your Excellency’s most obedient and most humble Servant
B Franklin
His Excellency Mr. Le Comte De Vergennes
 
Notation: M. [durival?]
